 

 

Debt Assignment

 

 

Date:               1 July 2013

 

Between          Federal Mining Resources Limited (“Assignor”)

Located at       Suite 4703, Central Plaza, 18 Harbour Road, Wanchai, Hong Kong

 

And                  Gold Billion Global Limited (“Assignee”)

Located at       Unit 1503, 15/F., The Phoenix, 21-25 Luard Road, Wanchai, Hong
Kong

 

In consideration of the payment of US$1 paid by the Assignee, the receipt of
which is hereby acknowledged, the Assignor now assigns to the Assignee the sum
of money in the amount of US Dollars Three Hundred Nine Thousand Three Hundred
Thirty One And Cents Ninety Two Only (US$ 309,331.92), now due to the Assignee
from Champmark Sdn Bhd (“Debtor”), under the financing obligation from the
Assignor to the Debtor from time to time.

 

The Assignee is authorized to perform all necessary acts to collect the sum of
money.

 

Both parties have carefully reviewed this Agreement, agreed to and accept all of
its terms and conditions. This Agreement is executed as of the Effective Date
above.

 

 

 

Federal Mining Resources Limited                                Gold Billion
Global Limited

 

 

 

/s/ Andy Kui Shing Lai                                                     /s/
Ming Ding Wu

                                                                                                                                         

Andy Kui Shing Lai                                                          
Ming Ding Wu

Director                                                                          
Director

 